DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . yNIDICATE ALLOWABLE MATTERtations of the base claim and any intervening claims.uld be allowable if rewritten in independent form This office action is in response to the Amendment filed on 6/17/2022. Claims 1-15 are pending in the case. This Office Action is made final.

Response to Arguments

2.	After careful review of the amended claims (given the broadest reasonable interpretation) and the remarks provided by the Applicant along with the cited references, the Examiner does not agree with the Applicant for at least the reasons provided below:

A1. 	Re amended independent claims 1, 10 and 14, Applicant argues on page 6-10 that the cited reference Elias does not teach or suggest “to indicate a degree of coarseness for a graphics change” and the cited reference Bos does not teach or suggest “the detection of a palm-based touch event”. 
R1. 	The examiner respectfully disagrees. Applicant's arguments have been fully considered but they are not persuasive. The combination of Elias and Bos teaches the claim limitations:
Elias teaches detect a palm-based touch event caused by a palm of a user's hand relative to the user interface surface to indicate a parameter for a graphics change:
Multi-touch gestures include presenting a specific combination of hand parts, i.e., fingers, thumbs, etc. in a particular configuration, and placing the hand parts down on the multi-touch surface. The second phase of the gesture can include moving the specific hand parts around on the multi-touch surface (par. 32). 
The hand parts are referred to as fingers, although this also includes thumbs, palm heels, etc. A chord may uniquely specify a set of gestures that belong to the combination of fingers and orientations making up the chord (par. 33). 
The gestures can cause changes on the screen, such as dragging, translating i.e. panning the display (FIG. 3 and par. 42). 
Bos teaches detect a touch event caused by a user's hand relative to the user interface surface to indicate a degree of coarseness for a graphics change: 
Move an object(s) on the display. This movement is discrete or incremental as compared to a continuous movement, such as that performed with respect to the finger movement navigation mode. Determine a speed/velocity and/or acceleration of user intended movement based on the force/pressure or change in force/pressure detected by the sensors. Perform a movement action at the determined speed/velocity. Analyze any change in force/pressure to determine how much to increase or decrease the speed of movement (FIG. 10 and par. 51-54). 
A discrete drag input using the sensor touchpad module 234 can be used to move the cursor pointer and a press/tilt movement of the sensor touchpad module 234 can be used to invoke a secondary cursor navigation mode for continuous page scrolling. Lock the cursor to a discrete input mode when press/tilt input is detected (i.e., advance one incremental step) to prevent the user from accidentally overshooting characters using fine cursor control. Manage the various modes of the multi-modal input device, such as a finger movement navigation mode and a directional navigation mode, and perform either finger movement navigation actions, discrete movement actions, or continuous movement actions with variable speed (FIG. 12-13 and par. 60-61).
Therefore it would be obvious to combine the teachings of Elias to detect a palm-based touch event caused by a palm of a user's hand relative to the user interface surface to indicate a parameter for a graphics change, with the teachings of Bos to detect a touch event to indicate a degree of coarseness for a graphics change, in order to obtain the claimed limitation of ”detect a palm-based touch event caused by a palm of a user's hand relative to the user interface surface to indicate a degree of coarseness for a graphics change”, as claimed by the present invention.


Claim Rejections - 35 U.S.C. 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Elias et al (U.S. Patent Application 20070177804) in view of Bos et al (U.S. Patent Application 20120287053). 
Regarding claim 1, Elias et al teaches an apparatus (i.e. computer (FIG. 8 element 800 and par. 47)) comprising: 
a user interface surface (i.e. multi-touch interface, display (FIG. 8 elements 801-802 and par. 47)); 
sensor circuitry (i.e. the CPU receives input through a multi-touch interface (FIG. 8 element 801 and par. 47). Multi-touch sensors detect fingers (or other hand parts or objects) (par. 60). The devices have touch or force sensitive areas where the user holds the device (FIG. 9 and par. 63)) to: 
detect a palm-based touch event caused by a palm of a user's hand relative to the user interface surface to indicate a parameter for a graphics change (i.e. multi-touch gestures include presenting a specific combination of hand parts, i.e., fingers, thumbs, etc. in a particular configuration, and placing the hand parts down on the multi-touch surface. The second phase of the gesture can include moving the specific hand parts around on the multi-touch surface (par. 32). The hand parts are referred to as fingers, although this also includes thumbs, palm heels, etc. A chord may uniquely specify a set of gestures that belong to the combination of fingers and orientations making up the chord (par. 33). The gestures can cause changes on the screen, such as dragging, translating i.e. panning the display (FIG. 3 and par. 42)); and 
detect a digit-based touch event caused by a digit of the user's hand relative to the user interface surface (i.e. multi-touch gestures include presenting a specific combination of hand parts, i.e., fingers, thumbs, etc. in a particular configuration, and placing the hand parts down on the multi-touch surface (par. 32)); and 
logic circuitry to, in response to the touch events indicating the palm is in a fixed position and a position of the digit, provide data associated with the graphics change (i.e. the gestures can cause changes on the screen, such as dragging, translating i.e. panning the display (FIG. 3 and par. 42). The computer performs the meaning of the gesture (par. 13, 50). The current meaning or action associated with the gesture is executed (FIG. 6 step 603 and par. 58-59)).  
Elias et al doesn’t expressly teach a degree of coarseness.  
Bos et al teaches sensor circuitry (i.e. a device has multiple sensors for detecting finger motion, such as optical, electromagnetic, etc. (FIG. 1 and par. 27)) to: 
detect a touch event caused by a user's hand relative to the user interface surface to indicate a degree of coarseness for a graphics change; and 
logic circuitry to, in response to the touch events, provide data associated with the graphics change (i.e. move an object(s) on the display. This movement is discrete or incremental as compared to a continuous movement, such as that performed with respect to the finger movement navigation mode. Determine a speed/velocity and/or acceleration of user intended movement based on the force/pressure or change in force/pressure detected by the sensors. Perform a movement action at the determined speed/velocity. Analyze any change in force/pressure to determine how much to increase or decrease the speed of movement (FIG. 10 and par. 51-54). A discrete drag input using the sensor touchpad module 234 can be used to move the cursor pointer and a press/tilt movement of the sensor touchpad module 234 can be used to invoke a secondary cursor navigation mode for continuous page scrolling. Lock the cursor to a discrete input mode when press/tilt input is detected (i.e., advance one incremental step) to prevent the user from accidentally overshooting characters using fine cursor control. Manage the various modes of the multi-modal input device, such as a finger movement navigation mode and a directional navigation mode, and perform either finger movement navigation actions, discrete movement actions, or continuous movement actions with variable speed (FIG. 12-13 and par. 60-61)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Bos et al to associate palm-based touch events with degrees of coarseness for a graphics change, because doing so would allow smaller and more refined movements, which would be advantageous because it would allow the user more control over the movements of items and to be able to more precisely step through data presented on the display (par. 51).


Regarding claim 10, Elias et al teaches an apparatus (i.e. computer (FIG. 8 element 800 and par. 47)) comprising: 
a user interface surface (i.e. multi-touch interface, display (FIG. 8 elements 801-802 and par. 47)); 
sensor circuitry (i.e. the CPU receives input through a multi-touch interface (FIG. 8 element 801 and par. 47). Multi-touch sensors detect fingers (or other hand parts or objects) (par. 60). The devices have touch or force sensitive areas where the user holds the device (FIG. 9 and par. 63)) to detect a palm-based touch event caused by a palm of a user's hand relative to the user interface surface to indicate a parameter for a graphics change, and in response, to provide data associated with the graphics change (i.e. multi-touch gestures include presenting a specific combination of hand parts, i.e., fingers, thumbs, etc. in a particular configuration, and placing the hand parts down on the multi-touch surface. The second phase of the gesture can include moving the specific hand parts around on the multi-touch surface (par. 32). The hand parts are referred to as fingers, although this also includes thumbs, palm heels, etc. A chord may uniquely specify a set of gestures that belong to the combination of fingers and orientations making up the chord (par. 33). The gestures can cause changes on the screen, such as dragging, translating i.e. panning the display (FIG. 3 and par. 42)); and 
logic circuitry to, in response to the palm-based touch event, provide a haptic signal based on the graphics change (i.e. provide visual and/or audible feedback to the user indicating the gesture formed and its meaning (par. 12, 49)).  
Elias et al doesn’t expressly teach a degree of coarseness.  
Bos et al teaches indicate a degree of coarseness for a graphics change, and in response, to provide data associated with the graphics change (i.e. move an object(s) on the display. This movement is discrete or incremental as compared to a continuous movement, such as that performed with respect to the finger movement navigation mode. Determine a speed/velocity and/or acceleration of user intended movement based on the force/pressure or change in force/pressure detected by the sensors. Perform a movement action at the determined speed/velocity. Analyze any change in force/pressure to determine how much to increase or decrease the speed of movement (FIG. 10 and par. 51-54). A discrete drag input using the sensor touchpad module 234 can be used to move the cursor pointer and a press/tilt movement of the sensor touchpad module 234 can be used to invoke a secondary cursor navigation mode for continuous page scrolling. Lock the cursor to a discrete input mode when press/tilt input is detected (i.e., advance one incremental step) to prevent the user from accidentally overshooting characters using fine cursor control. Manage the various modes of the multi-modal input device, such as a finger movement navigation mode and a directional navigation mode, and perform either finger movement navigation actions, discrete movement actions, or continuous movement actions with variable speed (FIG. 12-13 and par. 60-61)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Bos et al to associate palm-based touch events with degrees of coarseness for a graphics change, because doing so would allow smaller and more refined movements, which would be advantageous because it would allow the user more control over the movements of items and to be able to more precisely step through data presented on the display (par. 51).


Regarding claim 14, Elias et al teaches a method comprising: 
detecting, concurrently by sensor circuitry (i.e. the CPU receives input through a multi-touch interface (FIG. 8 element 801 and par. 47). Multi-touch sensors detect fingers (or other hand parts or objects) (par. 60). The devices have touch or force sensitive areas where the user holds the device (FIG. 9 and par. 63)) that is integrated with a user interface surface (i.e. multi-touch interface, display (FIG. 8 elements 801-802 and par. 47)) of an apparatus (i.e. computer (FIG. 8 element 800 and par. 47)): WO 2020/219008PCT/US2019/028492 23 
a palm-based touch event caused by a palm of a user's hand relative to the user interface surface to indicate a parameter for a graphics change (i.e. multi-touch gestures include presenting a specific combination of hand parts, i.e., fingers, thumbs, etc. in a particular configuration, and placing the hand parts down on the multi-touch surface. The second phase of the gesture can include moving the specific hand parts around on the multi-touch surface (par. 32). The hand parts are referred to as fingers, although this also includes thumbs, palm heels, etc. A chord may uniquely specify a set of gestures that belong to the combination of fingers and orientations making up the chord (par. 33). The gestures can cause changes on the screen, such as dragging, translating i.e. panning the display (FIG. 3 and par. 42)); and 
a digit-based touch event caused by a plurality of digits of the user's hand relative to the user interface surface (i.e. multi-touch gestures include presenting a specific combination of hand parts, i.e., fingers, thumbs, etc. in a particular configuration, and placing the hand parts down on the multi-touch surface (par. 32)); and 
in response to the touch events satisfying a threshold, providing a control signal indicative of the graphics change to a computing device having a display screen (i.e. the gestures can cause changes on the screen, such as dragging, translating i.e. panning the display (FIG. 3 and par. 42). The computer performs the meaning of the gesture (par. 13, 50). When a chord is detected the system may monitor the positions of the fingers making up the chord looking for lateral or vertical motion on the surface (602). Each time the system checks for motion and there is none, a counter may be incremented before the system checks for motion again (604). If motion is detected before the counter reaches a predetermined value N then the combination of chord and motion (i.e., the gesture) may be processed and the current meaning or action associated with the gesture may be executed (603) (FIG. 6 and par. 58-59)).
Elias et al doesn’t expressly teach a degree of coarseness.  
Bos et al teaches
detecting, concurrently by sensor circuitry that is integrated with a user interface surface of an apparatus: WO 2020/219008PCT/US2019/028492 23 
a touch event caused by a user's hand relative to the user interface surface to indicate a degree of coarseness for a graphics change; and
a touch event caused by digits of the user's hand relative to the user interface surface (i.e. move an object(s) on the display. This movement is discrete or incremental as compared to a continuous movement, such as that performed with respect to the finger movement navigation mode. Determine a speed/velocity and/or acceleration of user intended movement based on the force/pressure or change in force/pressure detected by the sensors. Perform a movement action at the determined speed/velocity. Analyze any change in force/pressure to determine how much to increase or decrease the speed of movement (FIG. 10 and par. 51-54). A discrete drag input using the sensor touchpad module 234 can be used to move the cursor pointer and a press/tilt movement of the sensor touchpad module 234 can be used to invoke a secondary cursor navigation mode for continuous page scrolling. Lock the cursor to a discrete input mode when press/tilt input is detected (i.e., advance one incremental step) to prevent the user from accidentally overshooting characters using fine cursor control. Manage the various modes of the multi-modal input device, such as a finger movement navigation mode and a directional navigation mode, and perform either finger movement navigation actions, discrete movement actions, or continuous movement actions with variable speed (FIG. 12-13 and par. 60-61)); and 
in response to the touch events satisfying a threshold, providing a control signal indicative of the graphics change to a computing device having a display screen (i.e. if the user depresses the second outer region 806 of the touch surface 232 longer than a given threshold, continuously move the cursor/pointer in the up (+y in the X/Y plane) direction until the user releases the touch surface 232 (FIG. 10 and par. 53)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Bos et al to associate palm-based touch events with degrees of coarseness for a graphics change, because doing so would allow smaller and more refined movements, which would be advantageous because it would allow the user more control over the movements of items and to be able to more precisely step through data presented on the display (par. 51).


Regarding claim 2, Elias et al and Bos et al teach the apparatus of claim 1. Elias et al further teaches wherein the gesture is based on whether the palm is detected as being in the fixed position (i.e. multi-touch gestures include presenting a specific combination of hand parts, i.e., fingers, thumbs, etc. in a particular configuration, and placing the hand parts down on the multi-touch surface. The second phase of the gesture can include moving the specific hand parts around on the multi-touch surface (par. 32). The hand parts are referred to as fingers, although this also includes thumbs, palm heels, etc. A chord may uniquely specify a set of gestures that belong to the combination of fingers and orientations making up the chord (par. 33). The gestures can cause changes on the screen, such as dragging, translating i.e. panning the display (FIG. 3 and par. 42)).
Elias et al doesn’t expressly teach wherein the degree of coarseness is indicative of whether the graphics change is a relatively gross or fine cursor movement, and the apparatus is to, in response to the touch events, operate to replace a computer mouse and provide control over computer-screen graphics.
Bos et al teaches wherein the degree of coarseness is indicative of whether the graphics change is a relatively gross or fine cursor movement, and the apparatus is to, in response to the touch events, operate to replace a computer mouse and provide control over computer-screen graphics (i.e. move an object(s) on the display. This movement is discrete or incremental as compared to a continuous movement, such as that performed with respect to the finger movement navigation mode (FIG. 10 and par. 51-54). A discrete drag input using the sensor touchpad module 234 can be used to move the cursor pointer and a press/tilt movement of the sensor touchpad module 234 can be used to invoke a secondary cursor navigation mode for continuous page scrolling. Lock the cursor to a discrete input mode when press/tilt input is detected (i.e., advance one incremental step) to prevent the user from accidentally overshooting characters using fine cursor control. Manage the various modes of the multi-modal input device, such as a finger movement navigation mode and a directional navigation mode, and perform either finger movement navigation actions, discrete movement actions, or continuous movement actions with variable speed (FIG. 12-13 and par. 60-61)).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Bos et al to associate palm-based touch events with degrees of coarseness for a graphics change, because doing so would allow smaller and more refined movements, which would be advantageous because it would allow the user more control over the movements of items and to be able to more precisely step through data presented on the display (par. 51).


Regarding claim 3, Elias et al and Bos et al teach the apparatus of claim 1. Elias et al further teaches a first gesture is in response to the palm detected as being in the fixed position, wherein a second gesture is associated with the palm detected as being in a position other than the fixed position (i.e. multi-touch gestures include presenting a specific combination of hand parts, i.e., fingers, thumbs, etc. in a particular configuration, and placing the hand parts down on the multi-touch surface. The second phase of the gesture can include moving the specific hand parts around on the multi-touch surface (par. 32). The hand parts are referred to as fingers, although this also includes thumbs, palm heels, etc. A chord may uniquely specify a set of gestures that belong to the combination of fingers and orientations making up the chord (par. 33). The gestures can cause changes on the screen, such as dragging, translating i.e. panning the display (FIG. 3 and par. 42)).
Elias et al doesn’t expressly teach wherein the degree of coarseness is indicative of whether the graphics change is a fine cursor movement, wherein the fine cursor movement is associated with a smaller area of cursor movement on a display screen relative to an area of cursor movement.
Bos et al teaches wherein the degree of coarseness is indicative of whether the graphics change is a fine cursor movement, wherein the fine cursor movement is associated with a smaller area of cursor movement on a display screen relative to an area of cursor movement (i.e. move an object(s) on the display. This movement is discrete or incremental as compared to a continuous movement, such as that performed with respect to the finger movement navigation mode. This allows smaller and more refined movements as compared to the finger movement navigation mode. This is advantageous because it allows the user more control over the movements of items and to be able to more precisely step through data presented on the display (par. 51). Lock the cursor to a discrete input mode when press/tilt input is detected (i.e., advance one incremental step). In an Email context, a secondary input mode of operation can be implemented for press/tilt when a modifier key is held down such as ALT for continuous page panning and scrolling or Shift for setting and continuously adjusting the text selection area (par. 60)).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Bos et al to associate palm-based touch events with degrees of coarseness for a graphics change, because doing so would allow smaller and more refined movements, which would be advantageous because it would allow the user more control over the movements of items and to be able to more precisely step through data presented on the display (par. 51).


Regarding claim 5, Elias et al and Bos et al teach the apparatus of claim 1. Elias et al further teaches wherein: the sensor circuitry is to detect the digit-based touch event by detection of contact of a plurality of digits of the user's hand within a digit contact area of the user interface surface and detection of tapping of the digit among the plurality of digits; and the digit-based touch event corresponds with a right or left click of a computer mouse (i.e. translation gestures may be associated with a dragging operation as might be accomplished by holding a mouse button while moving the mouse. Tap 305 of the thumb and two finger chord may correspond to a right click command (FIG. 3 and par. 42). Event editor allows the user to specify meanings to be associated with the gesture. An event type may be selected. Event types may be a mouse event (FIG. 7 and par. 54)).  


Regarding claim 7, Elias et al and Bos et al teach the apparatus of claim 1. Elias et al further teaches wherein: 
the logic circuitry is to generate a haptic signal in response to the data associated with the graphics change (i.e. provide visual and/or audible feedback to the user indicating the gesture formed and its meaning (par. 12, 49)); and 
the apparatus is a device from among the group: a touch pad, a touch screen, a sleeve to be placed over or around a keyboard, a cover for a computing device, and a cover for a keyboard of a computing device (i.e. the multi-touch interface and display can be combined in a touch screen (FIG. 8 and par. 47)).  


Regarding claim 11, Elias et al and Bos et al teach the apparatus of claim 10. Elias et al further teaches wherein the haptic signal is indicative of feedback for the user related to detected movement of the user's hand (i.e. provide visual and/or audible feedback to the user indicating the gesture formed and its meaning (par. 12, 49)).  


Regarding claim 12, Elias et al and Bos et al teach the apparatus of claim 10. Elias et al further teaches wherein: 
the logic circuitry is to provide the haptic signal to a device from among the group: a computing device, a smartphone, a smartwatch, a smart ring, a keyboard, and the apparatus (i.e. the computer can be a desktop computer, notebook computer, tablet computer, handheld computer, personal digital assistant, media player, mobile telephone, and the like (FIG. 10 and par. 48)); and 
the sensor circuitry is to indicate the graphics change via the touch events, the graphics change including: 
a movement responsive to changes in the palm position; and 
a movement responsive to changes in position of a plurality of digits with respect to the palm (i.e. multi-touch gestures include presenting a specific combination of hand parts, i.e., fingers, thumbs, etc. in a particular configuration, and placing the hand parts down on the multi-touch surface. The second phase of the gesture can include moving the specific hand parts around on the multi-touch surface (par. 32). The hand parts are referred to as fingers, although this also includes thumbs, palm heels, etc. A chord may uniquely specify a set of gestures that belong to the combination of fingers and orientations making up the chord (par. 33). The gestures can cause changes on the screen, such as dragging, translating i.e. panning the display (FIG. 3 and par. 42)).  
Elias et al doesn’t expressly teach a gross cursor movement; and a fine cursor movement.  
Bos et al teaches a gross cursor movement; and a fine cursor movement (i.e. move an object(s) on the display. This movement is discrete or incremental as compared to a continuous movement, such as that performed with respect to the finger movement navigation mode. This allows smaller and more refined movements as compared to the finger movement navigation mode. This is advantageous because it allows the user more control over the movements of items and to be able to more precisely step through data presented on the display (par. 51). Lock the cursor to a discrete input mode when press/tilt input is detected (i.e., advance one incremental step) to prevent the user from accidentally overshooting characters using fine cursor control (par. 60)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Bos et al to associate palm-based touch events with degrees of coarseness for a graphics change, because doing so would allow smaller and more refined movements, which would be advantageous because it would allow the user more control over the movements of items and to be able to more precisely step through data presented on the display (par. 51).


Regarding claim 13, Elias et al and Bos et al teach the apparatus of claim 10. Elias et al further teaches wherein: 
the sensor circuitry includes: 
a first sensor to detect the palm-based touch event; and 
a second sensor to detect a digit-based touch event indicative of a position of a digit of the user's hand; and 
the logic circuitry to, in response to the touch events, provide the data associated with the graphics change based on whether the palm of the user is in a fixed position or moving (i.e. multi-touch gestures include presenting a specific combination of hand parts, i.e., fingers, thumbs, etc. in a particular configuration, and placing the hand parts down on the multi-touch surface. The second phase of the gesture can include moving the specific hand parts around on the multi-touch surface (par. 32). The hand parts are referred to as fingers, although this also includes thumbs, palm heels, etc. A chord may uniquely specify a set of gestures that belong to the combination of fingers and orientations making up the chord (par. 33). The gestures can cause changes on the screen, such as dragging, translating i.e. panning the display (FIG. 3 and par. 42)).  
Elias et al doesn’t expressly teach a gross or fine movement.  
Bos et al teaches provide the data associated with the graphics change as being a gross or fine movement (i.e. move an object(s) on the display. This movement is discrete or incremental as compared to a continuous movement, such as that performed with respect to the finger movement navigation mode. This allows smaller and more refined movements as compared to the finger movement navigation mode. This is advantageous because it allows the user more control over the movements of items and to be able to more precisely step through data presented on the display (par. 51). Lock the cursor to a discrete input mode when press/tilt input is detected (i.e., advance one incremental step). In an Email context, a secondary input mode of operation can be implemented for press/tilt when a modifier key is held down such as ALT for continuous page panning and scrolling or Shift for setting and continuously adjusting the text selection area (par. 60)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Bos et al to associate palm-based touch events with degrees of coarseness for a graphics change, because doing so would allow smaller and more refined movements, which would be advantageous because it would allow the user more control over the movements of items and to be able to more precisely step through data presented on the display (par. 51).


Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Elias et al in view of Bos et al, and further in view of Jobs et al (U.S. Patent Application 20080174570). 
Regarding claim 4, Elias et al and Bos et al teach the apparatus of claim 1. Elias et al further teaches wherein: 
the gesture is indicative of whether the graphics change is based on detection of a pattern of movement of the palm of the user's hand (i.e. multi-touch gestures include presenting a specific combination of hand parts, i.e., fingers, thumbs, etc. in a particular configuration, and placing the hand parts down on the multi-touch surface. The second phase of the gesture can include moving the specific hand parts around on the multi-touch surface (par. 32). The hand parts are referred to as fingers, although this also includes thumbs, palm heels, etc. A chord may uniquely specify a set of gestures that belong to the combination of fingers and orientations making up the chord (par. 33). The gestures can cause changes on the screen, such as dragging, translating i.e. panning the display (FIG. 3 and par. 42)); and 
the logic circuitry is to, in response to the touch events, provide the data (i.e. the gestures can cause changes on the screen, such as dragging, translating i.e. panning the display (FIG. 3 and par. 42). The computer performs the meaning of the gesture (par. 13, 50). The current meaning or action associated with the gesture is executed (FIG. 6 step 603 and par. 58-59)).  
Elias et al doesn’t expressly teach wherein: 
the degree of coarseness is indicative of whether the graphics change is a gross movement relative to a fine movement.
Bos et al teaches wherein: 
the degree of coarseness is indicative of whether the graphics change is a gross movement relative to a fine movement based on detection of a pattern of movement of the user's hand; and 
the logic circuitry is to, in response to the touch events, provide the data (i.e. move an object(s) on the display. This movement is discrete or incremental as compared to a continuous movement, such as that performed with respect to the finger movement navigation mode. This allows smaller and more refined movements as compared to the finger movement navigation mode. This is advantageous because it allows the user more control over the movements of items and to be able to more precisely step through data presented on the display (par. 51). Lock the cursor to a discrete input mode when press/tilt input is detected (i.e., advance one incremental step). In an Email context, a secondary input mode of operation can be implemented for press/tilt when a modifier key is held down such as ALT for continuous page panning and scrolling or Shift for setting and continuously adjusting the text selection area (par. 60)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Bos et al to associate palm-based touch events with degrees of coarseness for a graphics change, because doing so would allow smaller and more refined movements, which would be advantageous because it would allow the user more control over the movements of items and to be able to more precisely step through data presented on the display (par. 51).
Elias et al and Bos et al don’t expressly teach using a centroid of the pattern of movement of the palm.
Jobs et al teaches wherein: the logic circuitry is to, in response to the touch events, provide the data using a centroid of the pattern of movement of the palm (i.e. a cursor position P associated with the finger contact is determined based on the location of the centroid P1 (FIG. 56 and par. 1108-1109)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Jobs et al to provide the data using a centroid of the pattern of movement of the palm, because doing so would allow establish a precise center of the finger contact with the screen, and would provide more transparent and intuitive user interfaces for translating imprecise user gestures into precise, intended commands that are easy to use, configure, and/or adapt. Such interfaces increase the effectiveness, efficiency and user satisfaction with portable multifunction devices (par. 7).


Regarding claim 6, Elias et al and Bos et al teach the apparatus of claim 1. Elias et al further teaches the sensor circuitry is to detect the digit-based touch event by detection of swiping motions of the digit of the user's hand (i.e. chords for translation motions (FIG. 1 elements 101-109 and par. 38).); and the logic circuitry is to, in response to the touch events, provide the data associated with the graphics change as corresponding with dragging of the graphics in a horizontal or vertical direction (i.e. the gestures can be used for dragging (FIG. 3 elements 301-304, 306-309 and par. 42)).
Elias et al doesn’t expressly scrolling.
Jobs et al teaches the sensor circuitry is to detect the digit-based touch event by detection of swiping motions of the digit of the user's hand; and the logic circuitry is to, in response to the touch events, provide the data associated with the graphics change as corresponding with scrolling of the graphics in a horizontal or vertical direction (i.e. a user can scroll through the message conversation by applying a vertical swipe gesture 610 to the area displaying the conversation. A vertically downward gesture scrolls the conversation downward, and a vertically upward gesture scrolls the conversation upward (FIG. 6A element 610 and par. 242). A user can scroll through the list 638 by applying a vertical swipe gesture 642 to the area displaying the list 638. A vertically downward gesture scrolls the list downward and a vertically upward gesture scrolls the list upward (FIG. 6G element 642 and par. 272)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Jobs et al to use a swiping gesture to scroll the display, because doing so would provide more transparent and intuitive user interfaces for translating imprecise user gestures into precise, intended commands that are easy to use, configure, and/or adapt. Such interfaces increase the effectiveness, efficiency and user satisfaction with portable multifunction devices (par. 7).


Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Elias et al in view of Bos et al, and further in view of Cook et al (U.S. Patent Application 20170315615). 
Regarding claim 8, Elias et al and Bos et al teach the apparatus of claim 1. Elias et al further teaches wherein the sensor circuitry includes a sensor to detect the palm-based touch event and a sensor to detect the digit-based touch event (i.e. multi-touch gestures include presenting a specific combination of hand parts, i.e., fingers, thumbs, etc. in a particular configuration, and placing the hand parts down on the multi-touch surface. The second phase of the gesture can include moving the specific hand parts around on the multi-touch surface (par. 32). The hand parts are referred to as fingers, although this also includes thumbs, palm heels, etc. A chord may uniquely specify a set of gestures that belong to the combination of fingers and orientations making up the chord (par. 33). The gestures can cause changes on the screen, such as dragging, translating i.e. panning the display (FIG. 3 and par. 42)).
Elias et al doesn’t expressly teach wherein the first and second sensors include different types of sensors from among the group: pressure sensors, capacitive sensors, resistive sensors, textile-based sensors, accelerometers, heat sensors, and combinations thereof.
Bos et al teaches wherein the sensor circuitry includes a first sensor and a second sensor, and the sensors include different types of sensors from among the group: pressure sensors, capacitive sensors, resistive sensors, textile-based sensors, accelerometers, heat sensors, and combinations thereof (i.e. the sensors can perform capacitance-based sensing as well (FIG. 4 and par. 56-59). The input devices include a dome switch that responds to pressure (FIG. 1, 4 and par. 25, 28, 35). Determine a speed/velocity and/or acceleration of user intended movement based on the force/pressure or change in force/pressure detected by the sensors (FIG. 10 and par. 51-54)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Bos et al to use multiple types of sensors, because doing so would allow smaller and more refined movements, which would be advantageous because it would allow the user more control over the movements of items and to be able to more precisely step through data presented on the display (par. 51).
Elias et al and Bos et al don’t expressly teach a first sensor to detect the palm-based touch event and a second sensor to detect the digit-based touch event.
Cook et al teaches wherein the sensor circuitry includes a first sensor to detect the palm-based touch event and a second sensor to detect the digit-based touch event, and the first and second sensors include different types of sensors (i.e. the plurality of sensors 56 may include different types of sensors. The optical depth sensors identify various hand gestures of a user (par. 31). A plurality of inertial sensors (e.g., accelerometers, gyroscopic sensors, magnetometers, etc.) that recognize hand position of the user (e.g., by the orientation/angle of the device 15). Other types of sensors may also be used by the system to collect data (par. 32). Analyze various data received from the plurality of sensors 56 and the elements of the system 5. The processor may use various techniques to process the data related to the user's hands. (e.g., techniques regarding recognizing hands, palms, fingers, etc. based on data from the different sensors) (par. 36)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Cook et al to use different types of sensors for palm-based and digit-based touch events, because doing so would provide an improved solution for selecting a gesture based on a combination of a hand posture and a hand motion (par. 13).


Regarding claim 9, Elias et al and Bos et al teach the apparatus of claim 1. Elias et al further teaches wherein the sensor circuitry includes a sensor to detect the palm-based touch event and a sensor to detect the digit-based touch event (i.e. multi-touch gestures include presenting a specific combination of hand parts, i.e., fingers, thumbs, etc. in a particular configuration, and placing the hand parts down on the multi-touch surface. The second phase of the gesture can include moving the specific hand parts around on the multi-touch surface (par. 32). The hand parts are referred to as fingers, although this also includes thumbs, palm heels, etc. A chord may uniquely specify a set of gestures that belong to the combination of fingers and orientations making up the chord (par. 33). The gestures can cause changes on the screen, such as dragging, translating i.e. panning the display (FIG. 3 and par. 42)).  
Elias et al doesn’t expressly teach wherein the first and second sensors include the same type of sensors from among the group: pressure sensors, capacitive sensors, resistive sensors, textile-based sensors, accelerometers, and heat sensors.  
Bos et al teaches the sensor circuitry includes a first sensor and a second sensor, and 
the first and second sensors include the same type of sensors from among the group: pressure sensors, capacitive sensors, resistive sensors, textile-based sensors, accelerometers, and heat sensors (i.e. the sensors can perform capacitance-based sensing as well (FIG. 4 and par. 56-59). The input devices include a dome switch that responds to pressure (FIG. 1, 4 and par. 25, 28, 35). Determine a speed/velocity and/or acceleration of user intended movement based on the force/pressure or change in force/pressure detected by the sensors (FIG. 10 and par. 51-54)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Bos et al to use multiple types of sensors, because doing so would allow smaller and more refined movements, which would be advantageous because it would allow the user more control over the movements of items and to be able to more precisely step through data presented on the display (par. 51).
Elias et al and Bos et al don’t expressly teach a first sensor to detect the palm-based touch event and a second sensor to detect the digit-based touch event.  
Cook et al teaches wherein the sensor circuitry includes a first sensor to detect the palm-based touch event and a second sensor to detect the digit-based touch event, and the first and second sensors include the type of sensors from among the group: pressure sensors, capacitive sensors, resistive sensors, textile-based sensors, accelerometers, and heat sensors (i.e. the plurality of sensors 56 may include different types of sensors. The optical depth sensors identify various hand gestures of a user (par. 31). A plurality of inertial sensors (e.g., accelerometers, gyroscopic sensors, magnetometers, etc.) that recognize hand position of the user (e.g., by the orientation/angle of the device 15). Other types of sensors may also be used by the system to collect data (par. 32). Analyze various data received from the plurality of sensors 56 and the elements of the system 5. The processor may use various techniques to process the data related to the user's hands. (e.g., techniques regarding recognizing hands, palms, fingers, etc. based on data from the different sensors) (par. 36)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Cook et al to use different types of sensors for palm-based and digit-based touch events, because doing so would provide an improved solution for selecting a gesture based on a combination of a hand posture and a hand motion (par. 13).


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Elias et al in view of Bos et al, and further in view of Wang et al (U.S. Patent Application 20150268722). 
Regarding claim 15, Elias et al and Bos et al teach the method of claim 14. Elias et al further teaches wherein 
the graphics change is based on the palm being in a fixed position or moving (i.e. multi-touch gestures include presenting a specific combination of hand parts, i.e., fingers, thumbs, etc. in a particular configuration, and placing the hand parts down on the multi-touch surface. The second phase of the gesture can include moving the specific hand parts around on the multi-touch surface (par. 32). The hand parts are referred to as fingers, although this also includes thumbs, palm heels, etc. A chord may uniquely specify a set of gestures that belong to the combination of fingers and orientations making up the chord (par. 33). The gestures can cause changes on the screen, such as dragging, translating i.e. panning the display (FIG. 3 and par. 42)),
the threshold includes a time threshold for which movement of the palm is below a movement threshold indicating the palm is in the fixed position (i.e. when a chord is detected the system may monitor the positions of the fingers making up the chord looking for lateral or vertical motion on the surface (602). Each time the system checks for motion and there is none, a counter may be incremented before the system checks for motion again (604). If motion is detected before the counter reaches a predetermined value N then the combination of chord and motion (i.e., the gesture) may be processed and the current meaning or action associated with the gesture may be executed (603) (FIG. 6 and par. 58-59). Examiner note: the gesture has a time threshold and a movement threshold. The lack of motion implies that the movement is below a threshold. The movement threshold could be zero, or positive but close to zero), and 
the method further including providing, to a computing device, a haptic signal in response to the graphics change (i.e. provide visual and/or audible feedback to the user indicating the gesture formed and its meaning (par. 12, 49)).
Elias et al doesn’t expressly teach a gross or fine change.
Bos et al teaches wherein the graphics change is a gross or fine change (i.e. move an object(s) on the display. This movement is discrete or incremental as compared to a continuous movement, such as that performed with respect to the finger movement navigation mode (FIG. 10 and par. 51-54). A discrete drag input using the sensor touchpad module 234 can be used to move the cursor pointer and a press/tilt movement of the sensor touchpad module 234 can be used to invoke a secondary cursor navigation mode for continuous page scrolling. Lock the cursor to a discrete input mode when press/tilt input is detected (i.e., advance one incremental step). In an Email context, a secondary input mode of operation can be implemented for press/tilt when a modifier key is held down such as ALT for continuous page panning and scrolling or Shift for setting and continuously adjusting the text selection area (par. 60)), 
the threshold includes a time threshold for which movement of the hand is in the fixed position (i.e. if the user depresses the second outer region 806 of the touch surface 232 longer than a given threshold, continuously move the cursor/pointer in the up (+y in the X/Y plane) direction until the user releases the touch surface 232 (FIG. 10 and par. 53)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Bos et al to associate palm-based touch events with degrees of coarseness for a graphics change, and with thresholds for gestures, because doing so would allow smaller and more refined movements, which would be advantageous because it would allow the user more control over the movements of items and to be able to more precisely step through data presented on the display (par. 51).
Elias et al and Bos et al don’t expressly teach to another computing device.
Wang et al teaches providing, to another computing device, a signal (i.e. transmit the second haptic signal to a second haptic output device. The second haptic output device receives the second haptic effect signal and outputs the second haptic effect to a second user (FIG. 1 and par. 3)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Wang et al to provide a haptic signal to another computing device in response to the graphics change, because doing so would provide a shared haptic experience among users (par. 3).






Conclusion

4.        THIS ACTION IS MADE FINAL. See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAUDIA DRAGOESCU whose telephone number is 571-270-7966 and fax number is 571-270-8966. The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/CLAUDIA DRAGOESCU/
Primary Examiner, Art Unit 2175
July 21, 2022